                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE


WSOU INVESTMENTS, LLC,         )
                               )
           Plaintiff,          )
                               )
     v.                        )   Civ. No. 20-1228-CFC/JLH
                               )
XILINX, INC.,                  )
                               )
          Defendant.           )

WSOU INVESTMENTS, LLC,         )
                               )
           Plaintiff,          )
                               )
     v.                        )   Civ. No. 20-1229-CFC/JLH
                               )
XILINX, INC.,                  )
                               )
          Defendant.           )

WSOU INVESTMENTS, LLC,         )
                               )
          Plaintiff,           )
                               )
     V.                        )   Civ. No. 20-1231-CFC/JLH
                               )
XILINX, INC.,                  )
                               )
          Defendant.           )
WSOU INVESTMENTS, LLC,                 )
                                       )
             Plaintiff,                )
                                       )
      V.                               )   Civ. No. 20-1232-CFC/JLH
                                       )
XILINX, INC.,                          )
                                       )
             Defendant.                )

WSOU INVESTMENTS, LLC,                 )
                                       )
             Plaintiff,                )
                                       )
      v.                               )   Civ. No. 20-1233-CFC/JLH
                                       )
XILINX, INC.,                          )
                                       )
             Defendant.                )


                           MEMORANDUM ORDER

      Pending before me is PlaintiffWSOU Investments, LLC's objections to the

Magistrate Judge's May 21, 2021 Report and Recommendation issued in each of

these cases. D.I. 39 in 1:20-cv-01228-CFC-JLH; D.I. 38 in 1:20-cv-01229-CFC-

JLH; D.I. 38 in 1:20-cv-01231-CFC-JLH; D.I. 38 in 1:20-cv-01232-CFC-JLH; D.I.

37 in 1 :20-cv-01233-CFC-JLH. The Magistrate Judge recommended in the Report

and Recommendation that, "if [I] intend[] to follow [the] rule set forth in

Zapfraud, Inc. v. Barracuda Networks, Inc., Defendant[s'] motions to dismiss

Plaintiffs indirect infringement claims should be granted, and ... the indirect
                                           2
infringement claims should be dismissed without prejudice." D.I. 36 in 1 :20-cv-

01228-CFC-JLH; D.I. 35 in l:20-cv-01229-CFC-JLH; D.I. 35 in 1:20-cv-01231-

CFC-JLH; D.I. 35 in 1 :20-cv-01232-CFC-JLH; D.I. 34 in 1 :20-cv-01233-CFC-

JLH.

        The Magistrate Judge had the authority to make her findings and

recommendation under 28 U.S.C. § 636(b)(l)(B). I review her findings and

recommendation de nova.§ 636(b)(l); see also Fed. R. Civ. P. 72(b)(3); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

        I adopted in Zapfraud "the rule that the operative complaint in a lawsuit fails

to state a claim for indirect patent infringement where the defendant's alleged

knowledge of the asserted patents is based solely on the content of that complaint

or a prior version of the complaint filed in the same lawsuit." ZapFraud, Inc. v.

Barracuda Networks, Inc., No. CV 19-1687-CFC-CJB, 2021 WL 1134687, at *4

(D. Del. Mar. 24, 2021). WSOU has not persuaded me that I should reject that

rule.

        WSOU admits that in each case its allegation that the Defendant had

knowledge of the asserted patents is based solely on the fact that the Defendant

was served with a prior version of the operative complaint. Accordingly, the




                                           3
Magistrate Judge correctly concluded that under Zapfraud WSOU failed to state

claims of indirect infringement against Defendants.

      Now therefore, at Wilmington on this Eighth day of June in 2021, it is

HEREBY ORDERED that:

      1. WSOU's objections (D.I. 39 in 1:20-cv-01228-CFC-JLH; D.I. 38 in

         1:20-cv-01229-CFC-JLH; D.I. 38 in 1:20-cv-01231-CFC-JLH; D.I. 38 in

         1:20-cv-01232-CFC-JLH; D.I. 37 in 1:20-cv-01233-CFC-JLH) are

         OVERRULED.

      2. The Magistrate Judge's Report and Recommendation (D.I. 36 in 1:20-cv-

         01228-CFC-JLH; D.I. 35 in 1:20-cv-01229-CFC-JLH; D.I. 35 in l:20-cv-

         01231-CFC-JLH; D.I. 35 in 1:20-cv-01232-CFC-JLH; D.I. 34 in 1 :20-cv-

         01233-CFC-JLH) is ADOPTED.

      3. Defendants' motions to dismiss WSOU' s indirect infringement claims

         (D .I. 12 in 1:20-cv-0 1228-CFC-JLH; D .I. 12 in 1:20-cv-0 1229-CFC-

         JLH; D.I. 12 in 1:20-cv-01231-CFC-JLH; D.I. 12 in l:20-cv-01232-CFC-

         JLH; D.I. 11 in 1 :20-cv-01233-CFC-JLH) are GRANTED.

      4. WSOU's claims of indirect infringement are DISMISSED WITHOUT

         PREJUDICE.




                                        4
